Rosenberger, J.
(dissenting). I dissent and would reverse the judgment of conviction, remanding the matter for a new trial.
I do not differ with the majority’s conclusion that the evidence presented was sufficient to sustain a conviction. Were that the only question presented, I would have no reason to differ. There is, however, more.
In People v Mike (92 NY2d 996, 998), the Court of Appeals acknowledged that “[a] conviction for criminal sale does not require that an actual sale be consummated; under Penal Law § 220.00 (1), a ‘sale’ includes an offer to sell or exchange.” It is on this proposition that the majority relies in finding the charge to have been adequate. The next sentence of the Mike opinion reads:
“However, in order to support a conviction under an offering for sale theory, there must be evidence of a bona fide offer to sell — i.e., that defendant had both the intent and the ability to proceed with the sale (see, People v Gondolfo, 94 Misc 2d 696, 702 [Alexander, J.] [‘not every casual offer is made criminal but where a defendant has made a bona fide offer or agreement to sell and there is sufficient evidence to indicate an ability and intent on the part of the defendant to complete the transaction, a conviction for sale may be obtained without proof of possession of the contraband.’] * * *).” (Id. at 998-999.)
*111Defense counsel, after unsuccessfully arguing that People v Mike required the granting of his motion to dismiss the indictment, requested that the trial court instruct the jury, in accord with the criteria set forth in Mike, that in order to support a conviction, there must be evidence of a bona fide offer to sell, namely, the intent and ability to proceed with the sale. The court denied this request, holding that these were simply matters of credibility for the jury and not a legal standard.
When the Court of Appeals has set forth elements necessary to convict of crimes, it cannot be said that those elements are merely a matter of credibility. In its charge “[t]he court must * * * state the material legal principles applicable to the particular case, and, so far as practicable, explain the application of the law to the facts.” (GPL 300.10 [2].)
In People v Mullen (152 AD2d 260, 266), the Third Department held that the “County Court adequately charged specific intent in conjunction with defining sale to include an offer or agreement to sell when it further charged that the jury must also find that defendant’s agreement to sell ‘was made in good faith * * * and with intent at the timé’ ” to sell cocaine (citations omitted; emphasis in original). Of course, the fact that a charge is adequate does not mean that it is mandatory in haec verba. In People v Mike (supra), the Court of Appeals did not require that the criteria set forth be charged to the jury. This was not an oversight since the case there on review concerned a bench trial, not a jury trial
The requirement of a bona fide offer is a significant portion of the legal standard for a jury to apply. It is not simply a matter of credibility (as the trial court believed) nor is it fully subsumed in the standard charge on intent (as the majority here finds).
Since the jury was not instructed on the appropriate legal standard, a new trial is required.
Sullivan, P. J., Ellekin and Lerner, JJ., concur with Friedman, J.; Rosenberger, J., dissents in a separate opinion.
Judgments, Supreme Court, New York County, rendered May 5, 1999 and March 24, 1999, respectively, affirmed.